PER CURT AM.
The sole issue in this appeal from the decision of the Oregon Tax Court is whether an adopted child who is the beneficiary of the will of her natural father should be considered as a nonrelative and subject to the inheritance tax rate set forth in ORS 118.100 (3).
The Tax Court held that plaintiff was subject to the collateral tax imposed by ORS 118.100 (3) on nonrelatives. We agree with the decision of the Tax Court and adopt its opinion, 5 OTR 508 (1974). Any changes affecting the inheritance tax rates of persons in plaintiff’s position must necessarily come from the legislature.
Affirmed.